UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4532


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS EUGENE ELLIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:12-cr-00395-BR-1)


Submitted:   March 30, 2015                  Decided:   April 14, 2015


Before WILKINSON and     KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Robert E. Waters,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis Eugene Ellis appeals the sentence imposed by the

district court following his guilty plea to aiding and abetting

two Hobbs Act robberies and an attempted Hobbs Act robbery, in

violation of 18 U.S.C. §§ 2, 1951(a) (2012), and to aiding and

abetting the using, carrying, possessing, and brandishing of a

firearm in furtherance of a crime of violence, in violation of

18   U.S.C.   §§ 2,     924(c)(1)(A)       (2012).       The    district        court

sentenced Ellis to concurrent 144-month terms of imprisonment on

the robbery counts and a consecutive 84 months’ imprisonment on

the firearm count.       The district court ordered that the federal

sentence be served consecutively to Ellis’s previously imposed

state     sentences.      Ellis   argues       that     the     district        court

inadequately explained its decision to make his federal robbery

sentence run consecutively to his state sentences.                We affirm.

     In    explaining    a   sentence,      the      district    court     is    not

required to “robotically tick through . . . every subsection [of

18 U.S.C. § 3553(a) (2012)].”          United States v. Powell, 650 F.3d

388, 395 (4th Cir. 2011) (internal quotation marks omitted).

However, the court “must make an individualized assessment based

on the facts presented” that is “tailored to the particular case

at hand and adequate to permit meaningful appellate review.”

United States v. Lymas, __ F.3d __, __, 2015 WL 1219553, at *3

(4th Cir. Mar. 18, 2015) (internal quotation marks omitted).

                                       2
       A       district   court   has    discretion       to    make   a    defendant’s

federal sentence run consecutively to or concurrently with an

undischarged sentence previously imposed.                      18 U.S.C. § 3584(a)

(2012); Setser v. United States, 132 S. Ct. 1463, 1468 (2012).

The Guidelines also provide factors a court should consider in

exercising its discretion to impose a consecutive or concurrent

sentence:

       (i)        the factors set forth in 18 U.S.C.                   3584[(b)]
                  (referencing 18 U.S.C. § 3553(a));

       (ii)       the        type        (e.g.,       determinate,
                  indeterminate/parolable) and length of the prior
                  undischarged sentence;

       (iii) the time served on the undischarged sentence and
             the time likely to be served before release;

       (iv)       the fact that the prior undischarged sentence
                  may have been imposed in state court rather than
                  federal court . . . ; and

       (v)        any   other   circumstance   relevant   to   the
                  determination of an appropriate sentence for the
                  instant offense.

U.S. Sentencing Guidelines Manual § 5G1.3 cmt. n.3(A) (2013).

       In this case, although the district court did not expressly

discuss its reasons for making the federal robbery sentence run

consecutively        to   Ellis’s      prior      state   sentence,        the   district

court indicated that it had considered the § 3553(a) factors,

the fact that Ellis was currently subject to a state sentence

with       a    release   date    of    May    4,   2016,      and   the    nature   and

background of these offenses.                 We note that the district court

                                              3
did not expressly consider the type of the prior sentence, but

its consideration of Ellis’s expected release date adequately

addressed this issue.         Thus, we are satisfied that the district

court adequately explained its reasons for the sentence as a

whole.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4